PER CURIAM.
In this bar disciplinary matter, instituted by The Florida Bar against David B. Hamilton, a member of The Florida Bar, the bar seeks an order of disbarment.
By failing to respond to requests for admission propounded by The Florida Bar, Hamilton admitted to multiple acts constituting violations of the Rules Regulating The Florida Bar. These included misappropriation of clients’ funds, misrepresentations to clients, issuing worthless checks, neglect and abandonment of clients’ cases, and violation of trust account record-keeping and procedures. The referee recommended a three-year suspension, but The Florida Bar contends that disbarment is the appropriate penalty. We agree.
Hamilton’s cumulative acts of misconduct, which included failure to preserve clients’ property, conversion of clients’ property to his own use, misrepresenting facts relative to clients’ property and case status to clients, and writing worthless checks, are serious breaches of ethics standards. Such conduct satisfies us that he is unfit to continue in the practice of law. Because Hamilton has already been disbarred, No. 77,809 (Dec. 12, 1991), there is no need for a formal order of disbarment in this case, but the instant case is a factor to be considered if he ever seeks readmission. Judgment for costs of $1,831.64 is entered on behalf of The Florida Bar against David Hamilton for which sum let execution issue.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.